Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered. Claims 1-9 and 13-19 are currently pending of which claims 1, 4-6, 8-9, and 13-18 are currently amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabe Applegate (74,207) on March 11, 2021.

The application has been amended as follows: 

1. (Currently Amended - Proposed) An apparatus comprising a processor and a memory, the apparatus further including computer executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to:
, wherein the monitor request includes a list of ports the client is willing to leave open and a resource the client will monitor in case of a connection loss;
send a message to the client to indicate a port to monitor in case of a loss of a first hypertext transfer protocol version 2 (HTTP/2) connection with the client, the first HTTP/2 connection for sending a monitor response to inform the client about a change of state of the monitored resource;
upon a change of state of the monitored resource when the first HTTP/2 connection is not available, send a message initiating a connection to the client via the port;
receive a connection establishment signal from the client;
link a new HTTP/2 connection to the monitor request; and
send, using the new connection, a monitor response to inform the client about the change of state of the monitored resource using the new HTTP/2 connection.
2. (Original) The apparatus of claim 1, wherein the apparatus is a server.
3. (Currently Amended - Proposed) The apparatus of claim 1, wherein the monitor request includes a resource where the server should store future monitor responses in case of a connection loss.
4. (Previously Presented) The apparatus of claim 1, wherein the message initiating a connection is sent on the port and to the resource indicated in the monitor request.
5. (Previously Presented) The apparatus of claim 1, wherein the message initiating a connection is sent using User Datagram Protocol (UDP).
6. (Currently Amended - Proposed) An apparatus comprising a processor and a memory, the apparatus further including computer executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to:
receive a monitor request from a client to monitor a resource, the monitor request including information concerning a preferred operation in case of a loss of a first hypertext transfer protocol version 2 (HTTP/2) connection with the client, the first HTTP/2 connection for , wherein the information concerning the preferred operation in case of a loss of the first HTTP/2 connection includes a list of ports the client is willing to leave open;
send a message to the client to indicate a port to monitor in case of a loss of the first HTTP/2 connection;
upon a change of state of the monitored resource or if the first HTTP/2 connection with the client is lost, open a new HTTP/2 connection to the client on the port;
link the new HTTP/2 connection to the monitor request; and
send new monitor responses to the client using the new HTTP/2 connection.
7. (Original) The apparatus of claim 6, wherein the apparatus is a server.
8. (Currently Amended - Proposed) The apparatus of claim 6, wherein the information concerning the preferred operation in case of a loss of the first HTTP/2 connection includes a resource where the server should store future monitor responses in case of a loss of the first HTTP/2 connection loss.
9. (Previously Presented) The apparatus of claim 6, wherein a new monitor response is sent by storing it at the client, at a location indicated in the message.
10. (Canceled)
11. (Canceled)
12. (Canceled)
13. (Currently Amended - Proposed) A method comprising:
receiving a monitor request from a client to monitor a resource, wherein the monitor request includes a list of ports the client is willing to leave open;
sending a message to the client to indicate a port to monitor in case of a loss of a first hypertext transfer protocol version 2 (HTTP/2) connection with the client, the first HTTP/2 connection for sending a monitor response to inform the client about a change of state of the monitored resource;

receiving a connection establishment signal from the client;
linking a new HTTP/2 connection to the monitor request; and
sending, using the new connection, a monitor response to inform the client about the change of state of the monitored resource using the new HTTP/2 connection.
14. (Currently Amended - Proposed) The method of claim 13, wherein the monitor request includes 
15. (Previously Presented) The method of claim 13, wherein a new monitor response is sent on the port and to the resource by storing it at the client, at a location indicated in the message.
16. (Previously Presented) The method of claim 13, wherein the message initiating a connection is sent using User Datagram Protocol (UDP).
17. (Currently Amended - Proposed) A method comprising:
receiving a monitor request from a client to monitor a resource, the monitor request including information concerning a preferred operation in case of a loss of a first hypertext transfer protocol version 2 (HTTP/2) connection with the client, the first HTTP/2 connection for sending a monitor response to inform the client about a change of state of the monitored resource, wherein the information concerning the preferred operation in case of a loss of the first HTTP/2 connection includes a list of ports the client is willing to leave open;
sending a message to the client to indicate a port to monitor in case of a loss of the first HTTP/2 connection;
upon a change of state of the monitored resource when or if the first connection with the client is lost, opening a new HTTP/2 connection to the client on the port;
linking the new HTTP/2 connection to the monitor request; and
sending new monitor responses to the client about the change of state of the monitored resource using the new connection HTTP/2 connection.

19. (Original) The method of claim 17, wherein a new monitor response is sent by storing it at the client, at a location indicated in the message.
20. (Canceled)
21. (Canceled)

Allowable Subject Matter
Claims 1-9 and 13-19 are allowed.

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to monitoring resources through HTTP/2 that utilizes client resource monitoring requests, the monitoring request having a list of ports the client is willing to leave open and resources that will be monitored in case of connection loss, notifying the client of a HTTP/2 connection loss, and monitoring HTTP/2 connection states. 
In particular, the claimed invention receives a monitor request from a client to monitor a resource. The monitor request includes a list of ports the client is willing to leave open and a resource the client will monitor in case of a connection loss. A message is then sent to the client to indicate a port to monitor in case of a loss of a first HTTP/2 connection with the client. The first HTTP/2 connection is for sending a monitor response to inform the client about a change of state of the monitored resource. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456